Citation Nr: 1742153	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-26 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral eye disability.

(The issues of entitlement to service connection for low back disorder, left knee disorder, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and disorder of the right lower extremity to include the ankle are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

The Veteran's claim was remanded by the Board previously, to include in January 2011 and in January 2016.  The case has been returned to the Board. 

The Board notes that the Veteran was represented by an attorney for his service connection claims addressed in a separate decision.  Although the attorney has participated in some correspondence regarding the claim for a bilateral eye disability, the attorney specifically limited his representation to the following issues in the VA Form 21-22a received by VA in January 2016: low back disorder, left knee disorder, peripheral neuropathy of the upper and lower extremities and disorder of the right lower extremity.  As such, Disabled American Veterans (DAV) is the representative of record for the service connection claim for bilateral eye disability.  See 38 C.F.R. § 14.631 (e)-(f) (2016) (indicating that when a representative limits the scope of his or her representation to specific issues, it constitutes a revocation of an existing general power of attorney as to only those limited issues/claims listed, and the general power of attorney remains in effect for any new or reopened claims).  



FINDING OF FACT

On September 19, 2017, the Board was notified by the Boston RO that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


